Exhibit 10.4

EXECUTION

PLEDGE AGREEMENT

This Pledge Agreement (this “Agreement”) is entered into as of April 9, 2014, by
and among DARKSTONE, LLC, a Delaware limited liability company (“Pledgor”), each
Person listed on the signature pages hereto and identified thereon as an
Optionee (each such Person, together with its successors and assigns, an
“Optionee”), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, acting in its capacity
as collateral agent for the benefit of each Optionee (the “Collateral Agent”).

WHEREAS, each Optionee is party to an identical Put Option Agreement, dated as
of the date hereof, entered into between such Optionee and the Pledgor (each
such agreement as amended, amended and restated, supplemented, restated, or
otherwise modified from time to time, collectively, the “Put Option Agreement”).

WHEREAS, Pledgor is willing to execute this Agreement and grant a Lien on the
Collateral in favor of the Collateral Agent to secure the Aggregate Put
Obligations, as herein provided.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, the parties hereto agree as follows:

1. Appointment of Collateral Agent; Defined Terms.

(a) Each Optionee hereby appoints Credit Suisse AG, Cayman Islands Branch as
Collateral Agent hereunder. Each party hereto agrees that the rights, duties and
responsibilities of the Collateral Agent shall be as set forth in Exhibit A to
this Agreement.

(b) Capitalized terms used herein shall have the meanings provided below or, if
not defined below, in the Put Option Agreement. In addition, unless the context
indicates otherwise, terms which are defined in the UCC are used herein as so
defined.

“Agreement” has the meaning provided that term in the preamble to this
Agreement.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that unless expressly stated otherwise, in no event will a reference to an
“Affiliate” of Pledgor be deemed to refer to Issuer and in no event will a
reference to an “Affiliate” of Issuer be deemed to refer to the Pledgor.

“Aggregate Put Obligations” means, for all Optionees, the aggregate of the
Optionee Put Obligations of such Optionees.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, New York.

“Cash Substitution Release Notice” has the meaning provided that term in
Section 4(b) below.

“Collateral” has the meaning provided that term in Section 4(a) below.

 

1



--------------------------------------------------------------------------------

“Collateral Account” means (i) prior to the Custodian Substitution Date, the
Collateral Account described in part A of Schedule 1 and (ii) thereafter,
collectively, the Optionee Collateral Accounts for all Optionees.

“Collateral Agent” has the meaning provided that term in the preamble to this
Agreement.

“Collateral Coverage Ratio” means, for each Rentech Preferred Share, 55.24862
Collateral Shares, as such ratio shall be adjusted from time to time after the
date of this Agreement to reflect events affecting either the Rentech Preferred
Shares or the Collateral Shares that are of the type referred to in
Section 5(d), 5(e) or 5(f) in the Articles of Amendment to the Rentech
Organizational Documents creating the Rentech Preferred Shares.

“Collateral Shares” means, as of any date, all units of Underlying Equity
pledged to the Collateral Agent and credited to the Collateral Account hereunder
as of such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means (i) that certain Custody and Control Agreement, dated
as of the date of this Agreement, executed by Pledgor, Collateral Agent, and
Custodian with respect to the Collateral Account and (ii) any replacement
thereof satisfactory to the Optionees entered into by Pledgor, Collateral Agent,
and the then Custodian on the Custodian Substitution Date.

“Conversion Release Notice” has the meaning provided that term in Section 4(c)
below.

“Custodian” means until the Custodian Substitution Date, Credit Suisse
Securities (USA) LLC and thereafter The Bank of New York Mellon and its
successors and assigns.

“Custodian Substitution Date” means the date on which The Bank of New York
Mellon replaces Credit Suisse Securities (USA) LLC as Custodian.

“Default Rate” means 4.5%.

“Event of Default” means, with respect to any Optionee, any failure of the
Pledgor to pay to such Optionee on the date when due the amount determined
pursuant to Section 2(a) of such Optionee’s Put Option Agreement upon the
exercise by such Optionee of any Put Right thereunder.

“Issuer” means Rentech Nitrogen Partners, L.P., a Delaware limited partnership
(ticker RNF).

“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any governmental authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case whether or not having the force of law.

 

2



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Optionee” has the meaning provided that term in the preamble to this Agreement.

“Optionee Collateral” means, with respect to any Optionee, that portion of the
Collateral attributable to such Optionee.

“Optionee Collateral Account” means, with respect to any Optionee, the account
of Pledgor established and maintained by Custodian listed alongside the name of
such Optionee on Part B of Schedule 1 hereto, including any subaccount,
substitute, successor or replacement account thereof.

“Optionee Put Option Agreement” means, with respect to any Optionee, the Put
Option Agreement to which such Optionee is a party.

“Optionee Put Obligation” means, with respect to any Optionee, the obligation of
the Pledgor to pay to such Optionee the amount determined pursuant to
Section 2(a) of such Optionee’s Put Option Agreement upon the exercise by such
Optionee of any Put Right thereunder.

“Ordinary Cash Distribution” means, with respect to any calendar quarter, a cash
distribution announced by Issuer as the regular quarterly cash distribution for
such quarter.

“Partnership Agreement” means that certain Third Amended and Restated Agreement
of Limited Partnership of Issuer, dated as of November 1, 2012 (as amended,
restated, amended and restated, modified or supplemented from time to time).

“Permitted Liens” means the Liens granted to (a) the Collateral Agent under this
Agreement and (b) Custodian at the priority levels permitted under the Control
Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pledged Underlying Equity” has the meaning specified in Section 6(l) below.

“Pledgor” has the meaning provided that term in the preamble to this Agreement.

“Put Option Agreement” has the meaning provided that term in the recitals to
this Agreement.

“Registration Demand” has the meaning specified in Section 6(l) below.

 

3



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Rentech Common Shares” means the shares of common stock of Rentech, Inc., $0.01
par value per share.

“Rentech Organizational Documents” means, as of any date, the organizational
documents of Rentech, Inc. as in effect on such date.

“Rentech Preferred Shares” means the shares of Preferred Stock (as such term is
defined in the each Optionee Put Option Agreement) of Rentech, Inc.

“Required Collateral Shares Amount” has the meaning specified in Section 5(b)
below.

“Required Optionees” means, as of any date of determination, Optionees having
more than 50% of the outstanding Rentech Preferred Shares.

“Term Loan Collateral Agent” has the meaning specified in Section 6(l) below.

“Term Loan Pledge Agreement” has the meaning specified in Section 6(l) below.

“Term Loan Pledgor” has the meaning specified in Section 6(l) below.

“UCC” has the meaning specified in Section 9(a)(iv) below.

“Underlying Equity” means the common units of Issuer.

2. Optionee Collateral Table. Part B of Schedule 1 contains a table setting
forth the following information (which Schedule shall be updated from time to
time as provided in Section 10(i) below in connection with transfers by an
Optionee of the Rentech Preferred Shares held by it and as provided in
Section 11 below).

(a) The first column sets forth the name of each Optionee.

(b) The second column sets forth, for each Optionee, the number of Collateral
Shares pledged hereunder securing the Optionee Put Obligations of such Optionee
as of the date of this Agreement.

(c) The third column sets forth, for each Optionee, the account number of the
Optionee Collateral Account for such Optionee.

3. Security Interest. Pledgor hereby pledges, collaterally assigns and grants to
the Collateral Agent for the benefit of the Optionees a first priority security
interest in and lien on, and a right of set-off against, the Collateral to
secure the payment and the performance of the Aggregate Put Obligations,
provided that the foregoing grant shall be deemed repeated on the Custodian
Substitution Date with respect to each Optionee Collateral Account.

 

4



--------------------------------------------------------------------------------

4. Collateral.

(a) Collateral Description. The security interest granted hereunder to the
Collateral Agent for the benefit of the Optionees is in all of Pledgor’s right,
title and interest in and to, or otherwise with respect to, the following
property and assets, whether now owned or hereafter acquired (collectively, the
“Collateral”):

(i) the Collateral Account;

(ii) all Underlying Equity held in or credited to the Collateral Account,
including, without limitation, all economic and non-economic interests of
Pledgor in the Issuer with respect to such Underlying Equity;

(iii) all cash, securities, securities entitlements, commodity contracts,
general intangibles, investment property, financial assets, instruments,
accounts, chattel paper, documents, bank accounts, securities accounts, and
other property which may from time to time be deposited, credited, held or
carried in the Collateral Account, or that is delivered to or in the possession
or control of the Collateral Agent or any of such Person’s agents or
representatives, and all security entitlements with respect to any of the
foregoing;

(iv) Underlying Equity which was held in the Collateral Account on the date of
this Agreement and ceases to thereafter remain held in or credited to the
Collateral Account (other than any Underlying Equity released pursuant to
Section 4(b) or 4(c) of this Agreement) to the extent that the Underlying Equity
held in or credited to the Collateral Account does not constitute the Required
Collateral Shares Amount (or such lesser amount as may result from any release
of Collateral made pursuant to Section 4(b) or 4(c) of this Agreement);

(v) all income and profits on any of the foregoing, all dividends, interest and
other payments and distributions with respect to any of the foregoing
(regardless of whether in cash, property or securities), all other rights and
privileges appurtenant to any of the foregoing, including any economic and
non-economic rights, voting, conversion, subscription and registration rights
and any redemption rights, and any substitutions for any of the foregoing; and

(vi) all proceeds of any of the foregoing, in each case whether now existing or
hereafter arising (together with all accounts in which any of the foregoing
property or financial assets are held).

(b) Release of Collateral Shares upon Cash Substitution. Pledgor may, upon three
(3) Business Days’ notice (or four (4) Business Days if such notice is not
received by 12:00 noon on the applicable Business Day) to the Collateral Agent
(a “Cash Substitution Release Notice”), request the release of Collateral Shares
from the Collateral Account if Pledgor deposits cash into such Collateral
Account pursuant to this Section 4(b). The minimum amount of cash Pledgor may
deposit shall be the lesser of (A) $50,000,000 and (B) an amount equal to the
result obtained by multiplying (i) the Redemption Price (as defined in the
Articles of Amendment to the Rentech Organizational Documents governing the
Renetech Preferred Shares) for one Rentech Preferred Share that is applicable on
the date such Cash Substitution Release Notice is delivered by (ii) the
aggregate number of Rentech Preferred Shares outstanding on such date. The Cash
Substitution Release Notice shall specify the amount of cash to be deposited and
the number of Collateral Shares requested to be released, which number shall be
equal to the result obtained by multiplying (x) the amount of cash deposited,
divided by such Redemption Price for one Rentech Preferred Share, by (y) the
Collateral Coverage Ratio then in effect. Upon receipt by the Collateral Agent
of evidence satisfactory to it that such amount of cash has been credited to the
Collateral Account, the Collateral Agent shall instruct Custodian (I) to release
the number of Collateral Shares specified in the Cash Substitution Release
Notice and (II) allocate such release of Collateral Shares to each Optionee
Collateral Account and allocate such deposit of cash to each Optionee Collateral
Account, in each case, ratably, based on the ratio of (x) the number of Rentech
Preferred Shares held by the applicable Optionee (as notified to the Collateral
Agent by such Optionee upon request of the Collateral Agent) to (y) the
aggregate number of Rentech Preferred Shares outstanding on such date (as
notified to the Collateral Agent by the Required Optionees upon request of the
Collateral Agent).

 

5



--------------------------------------------------------------------------------

(c) Release of Collateral Shares upon Conversion of Preferred. Pledgor may, upon
three (3) Business Days’ notice (or four (4) Business Days if such notice is not
received by 12:00 noon on the applicable Business Day) to the Collateral Agent
and the applicable Optionee (a “Conversion Release Notice”), request the release
of Collateral Shares from the Optionee Collateral Account of an Optionee
contemporaneous with such Optionee’s election to convert all or a portion of the
Rentech Preferred Shares owned by it into Rentech Common Shares in accordance
with the terms of the Rentech Preferred Shares, and upon such Optionee’s
direction Collateral Agent shall instruct Custodian to release such Collateral
Shares on the date specified by Pledgor in such request. Pledgor’s Conversion
Release Notice shall specify (i) the number of Rentech Preferred Shares that are
being converted to Rentech Common Shares at the request of such Optionee at or
about the time the Conversion Release Notice has been delivered and (ii) the
number of Collateral Shares requested to be released from the Optionee
Collateral Account of such Optionee, which number shall be equal to the result
obtained by multiplying (x) the number of Rentech Preferred Shares of such
Optionee that are being converted to Rentech Common Shares at such time by
(y) the Collateral Coverage Ratio then in effect.

(d) Termination of Optionee Put Agreement. If any Optionee Put Agreement
terminates in accordance with its terms (other than by reason of an assignment
permitted pursuant to Section 9 thereof) then all Rentech Preferred Shares
credited to the respective Optionee Collateral Account shall be automatically
released hereunder.

5. Pledgor’s Warranties. Pledgor hereby represents and warrants to the
Collateral Agent and to each Optionee as follows:

(a) Pledgor owns the Collateral free and clear of any setoff, claim,
restriction, Lien, security interest or encumbrance and has granted to the
Collateral Agent a first priority perfected Lien therein, subject only to
Permitted Liens.

(b) On the date of this Agreement, 5,524,862 units of Underlying Equity (the
“Required Collateral Shares Amount”) are held in and credited to the Collateral
Account. The Collateral Shares held in the Collateral Account are (i) registered
in the name of The Depository Trust Company’s nominee, (ii) maintained in the
form of book entries on the books of The Depository Trust Company, and
(iii) allowed to be settled through The Depository Trust Company’s regular
book-entry settlement services. Pledgor’s “holding period” under Rule 144 for
the Collateral Shares began, and Pledgor paid the full purchase price of the
Collateral Shares, at least one year prior to the date such Collateral Shares
are pledged.

 

6



--------------------------------------------------------------------------------

(c) No effective financing statement, control agreement, register of mortgages,
charges and other encumbrances or similar document covering the Collateral or
any part thereof is in effect in any public office (except in favor of the
Collateral Agent).

(d) The security interest in the Collateral granted by it pursuant to this
Agreement is a valid and binding perfected security interest in the Collateral
subject to no other Liens or security interests other than Permitted Liens.

(e) Except for those filings, consents and approvals required to perfect the
security interest in the Collateral or to enforce such security interest that
are listed on Schedule 5(e), no filings or consent or approval from any Person
is required for the pledge of the Collateral or the exercise of the Collateral
Agent’s rights and remedies hereunder.

6. Pledgor’s Covenants. During the term of this Agreement:

(a) Pledgor Remain Liable. Notwithstanding anything to the contrary contained
herein, (i) Pledgor shall remain liable under the contracts and agreements
included in the Collateral, if any, to the extent set forth therein to perform
all duties and obligations thereunder to the same extent as if this Agreement
had not been executed; (ii) the exercise by the Collateral Agent of any of its
rights hereunder shall not release Pledgor from any of Pledgor’s duties or
obligations under the contracts and agreements included in the Collateral, if
any; and (iii) the Collateral Agent shall have no obligation or liability under
the contracts and agreements related to the Collateral by reason of this
Agreement, nor shall the Collateral Agent be obligated to perform any of the
obligations or duties of Pledgor thereunder or to take any action to collect or
enforce any claim for payment assigned hereunder.

(b) Collateral. Pledgor shall keep the Collateral free from all Liens and
security interests, except for Permitted Liens. Pledgor shall defend the
Collateral against all claims and demands of all Persons at any time claiming
any interest therein adverse to the Collateral Agent or any Optionee. Pledgor
shall not, at any time, (i) sell, transfer or otherwise dispose of any
Collateral except with respect to Collateral released in accordance with
Section 4(b) or Section 4(c) of this Agreement, or (ii) enter into any agreement
that contractually imposes any lock-up, encumbrance, or other restriction in
respect of any Collateral Shares. Pledgor shall not, and shall not permit any
Person to, make any registrations, filings or recordations in any jurisdiction
evidencing any Lien on or security interest in the Collateral including any
filing in any register of mortgages, charges and other encumbrances, entering
into control agreements, or any filing of UCC financing statements, other than
with respect to the Aggregate Put Obligations.

(c) Collateral Agent’s Right to Pay Costs. Whether the Collateral is or is not
in the Collateral Agent’s possession, and without any obligation to do so and
without waiving Pledgor’s default for failure to make any such payment, the
Collateral Agent at its option may pay any such costs and expenses and discharge
encumbrances on the Collateral, and such payments shall be a part of the
Aggregate Put Obligations and bear interest at the Default Rate from the date
paid until such amounts are repaid. Pledgor shall reimburse the Collateral Agent
on demand for any costs and expenses so incurred.

(d) Control Agreements. Pledgor will, at the request of the Collateral Agent,
execute and deliver control agreements with respect to the Collateral and any
other documents appropriate in the reasonable judgment of the Collateral Agent
to obtain, maintain and perfect its first priority Lien on the Collateral.

 

7



--------------------------------------------------------------------------------

(e) Possession of Collateral. Except as permitted under Section 6(i) of this
Agreement, the Collateral shall be deposited in or credited to and held at all
times in the Collateral Account. Pledgor shall deliver all investment securities
and other instruments and documents which are a part of the Collateral to the
Custodian to be credited to the Collateral Account immediately, or if hereafter
acquired, immediately following acquisition, in a form suitable for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank with signatures appropriately guaranteed in form and substance
acceptable to the Collateral Agent and the Custodian.

(f) Change of Name/Status. Pledgor’s jurisdiction of formation is set forth on
the signature page hereto. Pledgor shall not change its name, jurisdiction of
formation, or form of organization unless such change is permitted by its
organizational documents and unless the Collateral Agent (at the direction of
the Required Optionees) provides its prior written consent, provided that within
ten (10) days after the date hereof Pledgor shall change its name to “DSHC, LLC”
and in connection therewith shall (i) promptly execute and deliver all such
further documents and take such further actions as may be reasonably necessary
or as the Collateral Agent may reasonably request to assure the Collateral Agent
that the security interests hereunder continue to be perfected with a first
priority Lien and (ii) provide legal opinions consistent with those provided on
the date hereof as to the continued perfection and priority of the security
interest created hereby.

(g) Notice of Changes. Pledgor shall notify the Collateral Agent immediately of
any change in any matter warranted or represented by Pledgor in this Agreement.

(h) Voting Rights. Until sale or disposition of any Collateral Shares by the
Collateral Agent upon the occurrence of an Event of Default, Pledgor shall
retain all voting rights pertaining to such Collateral Shares and shall be
entitled to exercise such rights; provided, however, that no vote shall be cast
or consent, waiver or ratification given or action taken which would be
inconsistent with or violate any provision of this Agreement or any Optionee Put
Option Agreement, including without limitation, the adoption of a rights plan or
poison pill, or imposition of any transfer restrictions on the Underlying Equity
that could have an adverse effect on the enforcement of the Collateral Agent’s
or any Optionee’s rights under this Agreement. After the sale and disposition of
any Collateral Shares, the voting rights for such Collateral Shares shall be
vested in the purchasers of such shares.

(i) Dividends. All dividends, distributions and proceeds in respect of the
Collateral Shares, whether in cash, securities or other property, shall be
deposited into the Collateral Account and constitute Collateral. Unless an Event
of Default shall have occurred and be continuing, Pledgor is entitled to receive
Ordinary Cash Distributions paid on any Collateral and deposited into the
Collateral Account. Ordinary Cash Distributions will be released from the
Collateral Account, upon three (3) Business Days’ notice (or four (4) Business
Days if such notice is not received by 12:00 noon on the applicable Business
Day) to Collateral Agent requesting the release of such Ordinary Cash
Distributions (which notice may be delivered prior to the deposit of such
Ordinary Cash Distributions), and Collateral Agent shall instruct Custodian to
release such Ordinary Cash Distributions on the date specified by Pledgor in
such request so long as of the date of such notice no Event of Default has
occurred, is continuing or would result from such release (as certified by
Pledgor in such notice). On and after the occurrence and during the continuance
of an Event of Default, all payments and distributions made to Pledgor upon or
with respect to the Collateral shall be paid or delivered to the Collateral
Agent, and Pledgor agrees to take all such action as the Collateral Agent may
deem necessary or appropriate to cause all such payments and distributions to be
made to the Collateral Agent. Further, the Collateral Agent (at the direction of
the Required Optionees) shall have the right, at any time after the occurrence
and during the continuance of any Event of Default, to notify and direct any
issuer to thereafter make all payments, dividends, and any other distributions
payable in respect thereof directly to the Collateral Agent. Such issuer shall
be fully protected in relying on the written statement of the Collateral Agent
that it then holds a security interest which entitles it to receive such
payments and distributions.

 

8



--------------------------------------------------------------------------------

(j) Other Parties and Other Collateral. No renewal or extensions of or any other
indulgence with respect to the Aggregate Put Obligations or any part thereof, no
modification of the document(s) evidencing the Aggregate Put Obligations, no
release of any security, no release of any Person (including any maker,
indorser, guarantor or surety) liable on the Aggregate Put Obligations, no delay
in enforcement of payment, and no delay or omission or lack of diligence or care
in exercising any right or power with respect to the Aggregate Put Obligations
or any security therefor or guaranty thereof or under this Agreement shall in
any manner impair or affect the rights of the Collateral Agent or any Optionee
under any Law, hereunder, or under any other agreement pertaining to the
Collateral. Neither the Collateral Agent nor any Optionee need file suit or
assert a claim for personal judgment against any Person for any part of the
Aggregate Put Obligations or seek to realize upon any other security for the
Aggregate Put Obligations, before foreclosing or otherwise realizing upon the
Collateral.

(k) Waivers by Pledgor. Pledgor waives notice of the creation, advance,
increase, existence, extension or renewal of, and of any indulgence with respect
to, the Aggregate Put Obligations; waives notice of any change in financial
condition of any person liable for the Aggregate Put Obligations or any part
thereof, notice of any Event of Default, and all other notices respecting the
Aggregate Put Obligations; and agrees that maturity of the Aggregate Put
Obligations and any part thereof may, in accordance with the Put Option
Agreements, be accelerated, extended or renewed one or more times, without
notice to Pledgor. Pledgor waives any right to require that any action be
brought against any other Person or to require that resort be had to any other
security or to any balance of any deposit account. Pledgor further waives any
right of subrogation or to enforce any right of action against any other pledgor
until the Aggregate Put Obligations are paid in full.

(l) Registration under Securities Act. Within three (3) Business Days after the
Pledgor’s receipt of written notice (the “Registration Demand”) that is
addressed to each of the Pledgor and Rentech Nitrogen Holdings, Inc. (the “Term
Loan Pledgor”) and that is signed by each of the Collateral Agent hereunder and
the Person named as Secured Party (the “Term Loan Collateral Agent”) in the
Pledge Agreement, dated the date hereof (the “Term Loan Pledge Agreement”), made
between the Term Loan Pledgor and the Term Loan Collateral Agent, the Pledgor,
jointly with the Term Loan Pledgor, shall notify the Issuer of its election to
exercise one demand registration right under Section 7.12 of the Partnership
Agreement with respect to all Underlying Equity constituting Collateral
hereunder and all Underlying Equity constituting Collateral (as defined in the
Term Loan Pledge Agreement) (collectively, the “Pledged Underlying Equity”).
After delivery of the Registration Demand to the Issuer, the Pledgor shall
promptly execute and deliver all such further documents and take all such
further actions as may be reasonably necessary or as the Collateral Agent or the
Optionees may reasonably request to facilitate the registration, subject to the
terms of the Partnership Agreement, of all Pledged Underlying Equity under the
provisions of the Securities Act, and to cause such registration statement to
remain effective until the earlier of (i) the date all Pledged Underlying Equity
has been sold thereunder and (ii) the date this Pledge Agreement terminates.

 

9



--------------------------------------------------------------------------------

(m) Assignment of Registration Rights under Partnership Agreement. If, prior to
the Pledgor’s exercise of its rights to make a Registration Demand under
Section 6(l) above and as a result of the exercise of remedies by the Collateral
Agent or any Optionee after the occurrence of an Event of Default, Underlying
Equity constituting Collateral shall have been sold or otherwise disposed of
(including via foreclosure, deed-in-lieu of foreclosure, or other similar
process), the Pledgor shall, within three (3) Business Days after the Pledgor’s
receipt of written notice from the Collateral Agent (at the direction of the
Required Optionees), exercise its rights under Section 7.12(e) of the
Partnership Agreement to assign to the then owner of such Underlying Equity its
rights under Section 7.12 of the Partnership Agreement to cause the Issuer to
register Underlying Equity. The Pledgor shall promptly execute and deliver all
such further documents and take all such further actions as may be reasonably
necessary or as the Collateral Agent or any Optionee may reasonably request to
facilitate such assignment of such registration rights.

(n) Limitation on Exercise of Registration Rights. Pledgor shall not exercise,
or permit any Affiliate to exercise, more than two demand registration rights
under Section 7.12 of the Partnership Agreement with respect to any Underlying
Equity unless the Collateral Agent has previously exercised the rights to
require registration of Underlying Equity specified in Section 6(l) above.

(o) Maximum Demands. Notwithstanding any provision of this Agreement to the
contrary, in no event shall the Collateral Agent and the Term Loan Collateral
Agent be entitled to more than one demand right in the aggregate, whether under
Section 6(l), 6(m), 6(n) of this Agreement or Section 4(l), 4(m), or 4(n) of the
Term Loan Pledge Agreement.

(p) Further Assurances. At any time and from time to time, Pledgor shall
promptly execute and deliver all such further documents and take such further
actions as may be reasonably necessary or as the Collateral Agent may reasonably
request (i) to assure the Collateral Agent that the security interests hereunder
are perfected with a first priority Lien and (ii) to carry out the provisions
and purposes of this Agreement.

7. Power of Attorney. Pledgor hereby irrevocably constitutes and appoints (which
appointment is coupled with an interest) the Collateral Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the name of
Pledgor or in its own name, to take after the occurrence and during the
continuance of an Event of Default and from time to time thereafter, any and all
action and to execute any and all documents and instruments which the Collateral
Agent at any time and from time to time deems necessary or desirable to
accomplish the purposes of this Agreement, including, without limitation,
selling any of the Collateral on behalf of Pledgor as agent or attorney in fact
for Pledgor and receiving, evidencing and collecting all checks and other orders
for the payment of money made payable to Pledgor with respect to the Collateral
and applying the proceeds received therefrom to pay the applicable Optionee Put
Obligations in accordance with the applicable Optionee Put Option Agreement;
however, nothing in this paragraph shall be construed to obligate the Collateral
Agent to take any action hereunder nor shall the Collateral Agent or any
Optionee be liable to Pledgor for failure to take any action hereunder. This
appointment shall be deemed a power coupled with an interest, is irrevocable.

 

10



--------------------------------------------------------------------------------

8. Rights and Powers of the Collateral Agent. The Collateral Agent, after the
occurrence and during the continuance of an Event of Default, without liability
to Pledgor, may (at the direction of the applicable Optionee): take control of
proceeds, including stock received as dividends or by reason of stock splits;
release the applicable Optionee Collateral in its possession to Pledgor,
temporarily or otherwise; reject as unsatisfactory any property hereafter
offered by Pledgor as Optionee Collateral; take control of funds generated by
the applicable Optionee Collateral, such as cash dividends, interest and
proceeds, and use same to reduce the applicable Optionee Put Obligations;
exercise all other rights which an owner of such Optionee Collateral may
exercise; and at any time transfer any of the applicable Optionee Collateral or
evidence thereof into its own name or that of its nominee. Neither the
Collateral Agent, any Optionee, nor any of such Peron’s Related Parties shall be
liable for failure to collect any account or instruments, or for any act or
omission on the part of the Collateral Agent, its officers, agents or employees,
except for any act or omission arising out of their own willful misconduct or
fraud as determined by a court of competent jurisdiction in a final
non-appealable judgment. The foregoing rights and powers of the Collateral Agent
and the Optionees will be in addition to, and not a limitation upon, any rights
and powers of the Collateral Agent and the Optionees, as applicable, given by
Law, elsewhere in this Agreement, or otherwise.

9. Default.

(a) Rights and Remedies. After the occurrence and during the continuance of an
Event of Default and at any time thereafter, the Collateral Agent at the written
direction of the applicable Optionee shall, without (i) presentment, demand, or
protest, (ii) notice of default, dishonor, demand, non-payment, or protest, or
(iii) notice of any other kind, all of which Pledgor hereby expressly waives
(except for any notice required under such Optionee’s Put Option Agreement or
which may not be waived under applicable Law), exercise and enforce, any and all
of the rights and remedies provided hereunder or available to the Collateral
Agent at law or in equity, including, without limitation, the following rights
and remedies:

(i) Exercise of Exclusive Control. The Collateral Agent shall exercise exclusive
control over such Optionee Collateral Account and the Optionee Collateral held
or deposited therein.

(ii) Control of Collateral. The Collateral Agent shall, without liability to
Pledgor, take control of the proceeds, including stock received as dividends or
by reason of stock splits, temporarily or otherwise, take control of funds
generated by the applicable Optionee Collateral, including the applicable
Optionee Collateral Account, such as cash dividends, interest and proceeds, and
use same to reduce any part of the applicable Optionee Put Obligations and
exercise all other rights which an owner of such Collateral may exercise, and at
any time transfer any of such Collateral or evidence thereof into its own name
or that of its nominee.

(iii) Liquidation and Redemption of Collateral. The Collateral Agent shall
instruct a Custodian to cancel any open trade, settlement, transfer or other
orders with respect to any of the applicable Optionee Collateral, redeem any of
such Optionee Collateral by notice to the issuer of such Optionee Collateral,
transfer any or all of such Optionee Collateral to the Collateral Agent or its
designee, transfer the whole or any part of such Optionee Collateral into its
name or the name of its nominee or to notify the obligors on any such Optionee
Collateral to make payment to the Collateral Agent or its nominee of any amounts
due thereon and to take control or grant its nominee the right to take control
of any proceeds of such Optionee Collateral, liquidate or redeem such Optionee
Collateral under its name or under the name of Pledgor pursuant to Section 7,
withdraw and/or sell any such Optionee Collateral and pay the proceeds of any
such Optionee Collateral to the applicable Optionee for application by such
Optionee to the its unpaid Optionee Put Obligations.

 

11



--------------------------------------------------------------------------------

(iv) Uniform Commercial Code. In addition, as directed by the applicable
Optionee in writing, the Collateral Agent shall exercise or enforce all of the
rights, powers and remedies of a secured creditor under the Uniform Commercial
Code (“UCC”) as the same may, from time to time, be in effect in the State of
New York, including any rights under Section 9-607 of the UCC, provided,
however, in any event that, by reason of mandatory provisions of Law, any or all
of the attachment, perfection or priority (or terms of similar import in any
applicable jurisdiction) of the Collateral Agent’s Lien on any portion of the
applicable Optionee Collateral is governed by the Uniform Commercial Code (or
other similar Law) as in effect in a jurisdiction (whether within or outside the
United States) other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code (or other similar Law) as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority (or terms of similar import in such jurisdiction) and for
purposes of definitions related to such provisions, and any and all rights and
remedies available to it hereunder.

(b) Foreclosure Sales

(i) Pledgor specifically understands and agrees that any sale by the Collateral
Agent of all or part of the Collateral pursuant to the terms of this Agreement
may be effected by the Collateral Agent at times and in manners which could
result in the proceeds of such sale as being significantly and materially less
than what might have been received if such sale had occurred at different times
or in different manners, and Pledgor hereby releases the Collateral Agent, the
Optionees and their officers and representatives and Related Parties from and
against any and all obligations and liabilities arising out of or related to the
timing or manner of any such sale. If, in the opinion of the Collateral Agent,
there is any question that a public sale or distribution of any Collateral will
violate any state or federal securities law, the Collateral Agent may offer and
sell such Collateral in a transaction exempt from registration under federal
securities law, and any such sale made in good faith by the Collateral Agent
shall be deemed “commercially reasonable.” Furthermore, Pledgor acknowledges
that any such restricted or private sales may be at prices and on terms less
favorable to Pledgor than those obtainable through a public sale without such
restrictions, but agrees that such sales are commercially reasonable. Pledgor
further acknowledges that any specific disclaimer of any warranty of title or
the like by the Collateral Agent will not be considered to adversely affect the
commercial reasonableness of any sale of Collateral.

(ii) Subject to clause (c) below and to the extent a notice of a sale is
required to be given by the Collateral Agent under 9-611 of the UCC, any notice
made shall be deemed reasonable if sent to Pledgor at the address referred to in
Section 10(e) prior to (x) the date of any proposed public sale of any
Collateral Shares (or on such date but prior to any such sale) or (y) the date
on or after which the Collateral Agent intends to conduct a private sale of any
Collateral Shares (or on such date but prior to any such sale), and any such
period shall constitute a reasonable time for such notice. The Collateral Agent
retains all rights to suspend or delay any such sales with or without notice.

(iii) Neither the Collateral Agent, any Optionee or any of such Person’s Related
Parties shall be liable for failure to collect any account or instruments, or
for any act or omission on the part of such Person, its officers, agents or
employees in connection with the Collateral, including any action or omission
that occurs during the exercise of the Collateral Agent’s rights or remedies,
except for any act or omission determined by a court of competent jurisdiction
in a final, non-appealable judgment to constitute gross negligence or willful
misconduct on the part of such Person.

 

12



--------------------------------------------------------------------------------

(iv) Pledgor shall be liable for any deficiency if the proceeds of any sale or
other disposition of any Optionee Collateral are insufficient to pay the
Optionee Put Obligations (including the fees and disbursements of counsel
employed by the Collateral Agent to collect such deficiency).

(c) Sales of Collateral Shares. Without limiting the foregoing clauses (a) and
(b), Pledgor agrees that the Collateral Shares are of a kind that is customarily
sold on a recognized market.

10. General.

(a) Parties Bound. The Collateral Agent’s rights hereunder shall inure to the
benefit of the Optionees and their respective successors and assigns, and the
Optionee’s rights hereunder shall inure to the benefit of their respective
successors and assigns. All representations, warranties and agreements of
Pledgor shall be binding upon the personal representatives, heirs, successors
and assigns of Pledgor.

(b) Waiver. No failure by or delay of the Collateral Agent or any Optionee in
exercising any power, right or remedy shall operate as a waiver thereof; nor
shall any single or partial exercise of any power, right or remedy preclude
other or further exercise thereof or the exercise of any other power, right or
remedy. Each right, power and remedy of the Collateral Agent and any Optionee as
provided for herein, or which shall now or hereafter exist at law or in equity
or by statute or otherwise, shall be cumulative and concurrent and shall be in
addition to every other such right, power or remedy. The exercise or beginning
of the exercise by the Collateral Agent or any Optionee of any one or more of
such rights, powers or remedies shall not preclude the simultaneous or later
exercise by the Collateral Agent or such Optionee of any or all other such
rights, powers or remedies.

(c) Continuing Agreement. This Agreement shall constitute a continuing agreement
and shall continue in effect until the date all Put Option Agreements have been
terminated in accordance with their terms and all then existing obligations of
Pledgor thereunder have been paid in full, provided that an Optionee shall have
no further rights or obligations under this Agreement after the earlier of
(x) the date such Optionee’s Put Option Agreement terminates in accordance with
its terms and (y) the first date after such Optionee has exercised its Put Right
under its Optionee Put Option Agreement and receives payment in full of the
amount required to be paid thereunder.

(d) [reserved].

(e) Notice. Each notice and other communications shall be given to each party in
accordance with and at the address of such party set forth in Section 7 of the
Put Option Agreement provided that the address of the Collateral Agent is:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Manager

Phone: 919-994-6369

Fax: 212-322-2291

Email: agency.loanops@credit-suisse.com.

 

13



--------------------------------------------------------------------------------

(f) Modifications. No provision of this Agreement shall be modified or limited
except by a written agreement signed by each Party hereto. The provisions of
this Agreement shall not be modified or limited by course of conduct or usage of
trade.

(g) Severability. In case any provision in this Agreement shall be held to be
invalid, illegal or unenforceable, such provision shall be severable from the
rest of this Agreement, as the case may be, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

(h) Applicable Law. This Agreement shall be governed by, construed and
interpreted in accordance with the law of the State of New York, without giving
effect to its conflict of laws provisions other than Section 5-1401 of the New
York General Obligations Law. Section 15 of the Put Option Agreements shall
apply herein, mutatis mutandis, as if set out in this Agreement in full.

(i) Assignments. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. However, neither this Agreement nor any of the rights of the parties
hereunder may otherwise be transferred or assigned by any party hereto, except
that (i) if an Optionee Transfers (as defined in the Subscription Agreement) any
Rentech Preferred Shares to any Person in a Transfer permitted by Section 4.2 of
the Subscription Agreement or Transfers any Rentech Preferred Shares to a
Permitted Transferee (as defined in the Subscription Agreement referred to in
each Put Option Agreement), such Optionee shall cause such Person or Permitted
Transferee, as applicable, to (x) enter into a supplement to this Agreement
whereby such Person or Permitted Transferee, as applicable, becomes an
“Optionee” hereunder and a party to this Agreement and (y) update Schedule 1 to
this Agreement to reflect the name of such Person or Permitted Transferee, as
aapplicable, and the number of Collateral Shares allocated to such Person or
Permitted Transferee and deliver it to the Collateral Agent, (ii) Collateral
Agent may assign all or a portion of its rights and obligations under this
Agreement in accordance with Section 6 of Exhibit A to this Agreement, and
(iii) Pledgor may not assign any of its rights and obligations under this
Agreement to any Person without the prior written consent of each Optionee. Any
attempted transfer or assignment in violation of this Section 9 shall be null
and void ab initio.

(j) Financing Statement. Pledgor hereby irrevocably authorizes the Collateral
Agent (or its designee) at any time and from time to time to file in any
jurisdiction any financing or continuation statement and amendment thereto or
any registration of charge, mortgage or otherwise, containing any information
required under the UCC or the Law of any other applicable jurisdiction (in each
case, without the signature of Pledgor to the extent permitted by applicable
law), necessary or appropriate in the reasonable judgment of the Collateral
Agent to perfect or evidence its security interest in and lien on the
Collateral. Any such collateral description shall be limited to the Collateral
granted hereunder and shall not describe the collateral as all assets or
similarly over inclusive description. Pledgor hereby irrevocably ratifies and
approves any such filing, registration or recordation in any jurisdiction by the
Collateral Agent (or its designee) that has occurred prior to the date hereof,
of any financing statement, registration of charge, mortgage or otherwise.
Pledgor shall, at the request of the Collateral Agent, take all action
reasonably requested by the Collateral Agent in connection with the filing of
any such financing statement, and will provide to the Collateral Agent (or its
designees) any and all information required under the UCC or the law of any
other applicable jurisdiction for the effective filing of a financing statement
and/or any amendment thereto or any registration of charge, mortgage or
otherwise.

 

14



--------------------------------------------------------------------------------

11. Custodian Substitution.

(a) Notwithstanding anything to the contrary contained in this Agreement, prior
to Custodian Substitution Date, (i) all references herein to any Optionee
Collateral Account shall be deemed to be a reference to the Collateral Account
described in Part A of Schedule 1 and (ii) each Optionee in providing directions
hereunder to the Collateral Agent, and the Collateral Agent in acting on such
directions from such Optionee, shall use reasonable efforts to affect only that
portion of the Collateral Shares and the Collateral that represent such
Optionee’s pro rata allocation of the aggregate Collateral regardless of the
fact that such pro rata share is not then separately allocated to such Optionee
in an Optionee Collateral Account.

(b) On or prior to April 16, 2014, the Pledgor shall cause The Bank of New York
Mellon to (x) open an Optionee Collateral Account for each Optionee and to
provide the Collateral Agent with the account number for each such account for
inclusion by the Collateral Agent in Part B of Schedule 1 to this Agreement, and
(y) enter into a new Control Agreement reasonably satisfactory to each Optionee
replacing the Control Agreement in effect on the date hereof and replace Credit
Suisse Securities (USA) LLC as Custodian.

(c) Upon receipt by the Collateral Agent of confirmation that the Optionee
Collateral Accounts are open at The Bank of New York Mellon and that The Bank of
New York Mellon has entered into the new Control Agreement referred to above,
the Collateral Agent shall (i) direct the then Custodian to transfer Underlying
Equity equal to the Required Collateral Shares Amount to The Bank of New York
Mellon and (ii) acting together with the Pledgor, effect the termination of the
old Control Agreement.

(d) On or prior to April 16, 2014, the Pledgor shall promptly execute and
deliver all such further documents and take such further actions as may be
reasonably necessary or as the Collateral Agent or any Optionee may reasonably
request to facilitate the substitution of the Custodian, the execution of a
replacement Control Agreement, and the transfer of the Required Collateral
Shares Amount as specified in this section.

(e) If the Custodian Substitution Date has not occurred by April 16, 2014, an
Event of Default shall be deemed to have occurred with respect to each Optionee.

12. NOTICE OF FINAL AGREEMENT. THIS AGREEMENT AND THE PUT OPTION AGREEMENTS
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, BETWEEN THE PARTIES HERETO RELATING TO THE
SUBJECT MATTER HEREOF.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives as of the date first above
written.

 

PLEDGOR: DARKSTONE, LLC By:   /s/ Colin M. Morris Name:   Colin M. Morris Title:
  President

Jurisdiction of Formation: Delaware

Signature Page to Pledge Agreement



--------------------------------------------------------------------------------

THE COLLATERAL AGENT:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:   /s/ Mikhail Faybusovich Name:  
Mikhail Faybusovich Title:   Authorized Signatory By:  

/s/ Tyler R. Smith

Name:   Tyler R. Smith Title:   Authorized Signatory

Signature Page to Pledge Agreement



--------------------------------------------------------------------------------

OPTIONEES:

GSO SPECIAL SITUATIONS

OVERSEAS MASTER FUND LTD.

     

STEAMBOAT CREDIT

OPPORTUNITIES MASTER FUND LP

By:    GSO Capital Partners LP, its
investment advisor       By:   

GSO Capital Partners LP, its

Investment Manager

By:   

/s/ Marisa J. Beeney

      By:   

/s/ Marisa J. Beeney

   Name: Marisa J. Beeney          Name: Marisa J. Beeney    Title: Authorized
Signatory          Title: Authorized Signatory GSO SPECIAL SITUATIONS FUND LP   
   GSO COASTLINE CREDIT PARTNERS LP By:   

GSO Capital Partners LP, its

investment advisor

      By:   

GSO Capital Partners LP, its

Investment Manager

By:   

/s/ Marisa J. Beeney

      By:   

/s/ Marisa J. Beeney

   Name: Marisa J. Beeney          Name: Marisa J. Beeney    Title: Authorized
Signatory          Title: Authorized Signatory

GSO PALMETTO OPPORTUNISTIC

INVESTMENT PARTNERS LP

     

GSO CACTUS CREDIT

OPPORTUNITIES FUND LP

By:   

GSO Capital Partners LP, as

Investment Manager

      By:   

GSO Cactus Credit Opportunities

Associates LLC, its general partner

By:   

/s/ Marisa J. Beeney

      By:   

/s/ Marisa J. Beeney

   Name: Marisa J. Beeney          Name: Marisa J. Beeney    Title: Authorized
Signatory          Title: Authorized Signatory GSO CREDIT-A PARTNERS LP      

GSO AIGUILLE DES GRANDS

MONTETS FUND II LP

By:   

GSO Capital Partners LP, its

Investment Manager

      By:   

GSO Capital Partners LP as

Attorney-in-Fact

By:   

/s/ Marisa J. Beeney

      By:   

/s/ Marisa J. Beeney

   Name: Marisa J. Beeney          Name: Marisa J. Beeney    Title: Authorized
Signatory          Title: Authorized Signatory

Signature Page to Pledge Agreement



--------------------------------------------------------------------------------

Exhibit A

Agency Provisions

Section 1. Appointment and Authority. Each of the Optionees hereby irrevocably
appoints Credit Suisse AG, Cayman Islands Branch to act on its behalf as
Collateral Agent hereunder and authorizes Collateral Agent to take such actions
on its behalf and to exercise such powers as are delegated to Collateral Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto. In performing its functions and duties hereunder, Collateral
Agent shall act solely as an agent of the Optionees and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for Pledgor. Upon request of Collateral Agent, each
Optionee agrees to promptly provide Collateral Agent with such information
related to an Optionee Collateral Account or any Collateral subject to the
control of such Optionee. The provisions of this Article are solely for the
benefit of the Optionees, and the Pledgor shall have no rights as a third party
beneficiary of any of such provisions.

Section 2. Rights as an Optionee. If the Person serving as Collateral Agent
hereunder also acts as a Optionee hereunder, it shall have the same rights and
powers in its capacity as a Optionee as any other Optionee and may exercise the
same as though it were not Collateral Agent and the term “Optionee” or
“Optionees” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Collateral Agent hereunder in
its individual capacity. Collateral Agent and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Pledgor or other
Affiliate (including Issuer) thereof as if such Person were not Collateral Agent
hereunder and without any duty to account therefor to the Optionees.

Section 3. Exculpatory Provisions.

(a) Collateral Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
Collateral Agent:

 

  (i) shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing;

 

  (ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that Collateral Agent is required to exercise, provided that
Collateral Agent shall not be required to take any action that, in its opinion
or the opinion of its counsel, may expose Collateral Agent to liability or that
is contrary to this Agreement or applicable Law; or

 

  (iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Pledgor or any of its Affiliates (including Issuer) that is
communicated to or obtained by the Person serving as Collateral Agent or any of
its Affiliates in any capacity.



--------------------------------------------------------------------------------

Neither Collateral Agent nor any of its Related Parties shall be liable for any
action taken or not taken by it (i) with the consent or at the request of any
Optionee (or such other number or percentage of the Optionees as shall be
necessary, or as Collateral Agent shall believe in good faith shall be
necessary) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a final, nonappealable judgment of a court of
competent jurisdiction. Collateral Agent shall not be deemed to have knowledge
of any Event of Default unless and until written notice describing such Event of
Default is given to Collateral Agent by Pledgor or an Optionee.

Collateral Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms, conditions, or provisions set forth herein, or as to
the existence or possible existence of any Event of Default, or (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document.

Section 4. Reliance by Collateral Agent. Collateral Agent shall be entitled to
rely upon, shall be fully protected in relying on and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Collateral Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Collateral Agent
may consult with legal counsel (who may be counsel for Pledgor), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 5. Delegation of Duties. Collateral Agent, without consent of or notice
to any party hereto, may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more agents, sub-agents,
affiliates or employees appointed by Collateral Agent. Collateral Agent and any
such agents, sub-agent, affiliates or employees may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Exhibit shall apply to any such
agents, sub-agents, affiliates or employees and to the Related Parties of
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Collateral Agent.



--------------------------------------------------------------------------------

Section 6. Resignation of Collateral Agent. Collateral Agent may at any time
give notice of its resignation to Optionees and Pledgor. Upon receipt of any
such notice of resignation, the Required Optionees shall have the right, in
consultation with (and so long as no Event of Default then exists, with approval
of) Pledgor, to appoint a successor Collateral Agent. If no such successor shall
have been so appointed by the Required Optionees or an appointed successor does
not accept such appointment within thirty (30) days after the retiring
Collateral Agent gives notice of its resignation, then the retiring Collateral
Agent may on behalf of the Optionees, appoint a successor Collateral Agent,
provided that if Collateral Agent shall notify Pledgor and Optionees that no
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring Collateral
Agent shall be discharged from its duties and obligations hereunder (except that
if any Collateral is then held by Collateral Agent hereunder, the retiring
Collateral Agent shall continue to hold such Collateral until such time as a
successor Collateral Agent is appointed) and (b) all payments, communications
and determinations provided to be made by, to or through Collateral Agent shall
instead be made by or to each Optionee directly, until such time as Required
Optionees appoint a successor Collateral Agent as provided for above in this
Section, and the retiring Collateral Agent shall take such actions as may be
necessary or appropriate to transfer all Collateral held by it to the successor
Collateral Agent. Upon the acceptance of a successor’s appointment as Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Collateral Agent, and the retiring Collateral Agent shall be discharged from all
of its duties and obligations hereunder (if not already discharged therefrom as
provided above in this Section). After the retiring Collateral Agent’s
resignation hereunder, the provisions of this Exhibit shall continue in effect
for the benefit of such retiring Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Collateral Agent was acting as
Collateral Agent.

Section 7. Non-Reliance on Collateral Agent and Other Optionees. Each Optionee
acknowledges that it has, independently and without reliance upon Collateral
Agent or any other Optionee or any of their Related Parties and based on such
documents and information as it has deemed appropriate, performed its own
analysis and made its own decision (credit, legal and otherwise) to enter into
this Agreement or any related agreement or any document furnished hereunder.
Each Optionee also acknowledges that it will, independently and without reliance
upon Collateral Agent or any other Optionee or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to perform its own analysis and make its own decisions
(credit, legal and otherwise) in taking or not taking action under or based upon
this Agreement or any related agreement or any document furnished hereunder or
thereunder.

Section 8. No Other Duties. Anything herein to the contrary notwithstanding,
Collateral Agent shall not have any powers, duties or responsibilities under
this Agreement, except in its capacity as Collateral Agent hereunder.

Section 9. Costs and Expenses; Indemnification; Damage Waiver.

(a) Costs and Expenses. Pledgor shall pay (i) all reasonable out-of-pocket
expenses incurred by Collateral Agent, any Optionee and their respective
Affiliates after the date of this Agreement (including the reasonable fees,
charges and disbursements of counsel) in connection with the administration of
this Agreement and the preparation, negotiation, execution, delivery of any
amendments, modifications or waivers of the provisions hereof or thereof, and
(iii) all out-of-pocket expenses incurred by Collateral Agent or any Optionee
(including the fees, charges and disbursements of any counsel for Collateral
Agent and any Optionee), in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, and including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of this Agreement or any Put
Option Agreement.



--------------------------------------------------------------------------------

(b) Indemnification by Pledgor. Pledgor shall indemnify Collateral Agent (and
any sub-agent thereof), each Optionee and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of one counsel to Collateral Agent and its Related Parties and one counsel for
the other Indemnitees (and, if reasonably necessary, one local counsel to
Collateral Agent and its Related Parties and one local counsel to the other
Indemnitees, in any relevant material jurisdiction)) incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by Pledgor or any
Related Party of Pledgor arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or the administration of this
Agreement or (ii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Pledgor or any Related
Party of Pledgor, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee.

(c) Reimbursement by Optionees. To the extent that Pledgor for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section 9 to be paid by it to Collateral Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Optionee severally agrees to pay to
Collateral Agent (or any such sub-agent) or such Related Party, as the case may
be, such Optionee’s ratable share (determined based on the ratio of (x) the
number of Rentech Preferred Shares held by such Optionee at such time to (y) the
aggregate number of Rentech Preferred Shares outstanding at such time) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Collateral Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for Collateral
Agent (or any such sub-agent) in connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, Pledgor shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby.
No Indemnitee referred to in subsection (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section 9 shall be payable not later
than ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation or
replacement of Collateral Agent, the replacement of any Optionee, the
termination of any Put Option Agreement and the repayment, satisfaction or
discharge of the Aggregate Put Obligations.



--------------------------------------------------------------------------------

Schedule 1

Part A. Collateral Account (applicable prior to Custodian Substitution Date)

 

Account Name:    Darkstone LLC, as Pledgor to Credit Suisse AG, Cayman Islands
Branch Account Number:    204GA0 Location:    Credit Suisse Securities (USA) LLC

Part B. Optionee Collateral Table (applicable on and after Custodian
Substitution Date)

 

Name of Optionee

   Optionee Collateral
Shares Amount      Collateral Account
Name and Number1

GSO Special Situations Overseas Master Fund Ltd.

     988,950.2980      

GSO Special Situations Fund LP

     1,588,473.7477      

GSO Palmetto Opportunistic Investment Partners LP

     368,324.1352      

GSO Credit-A Partners LP

     890,703.9699      

GSO Coastline Credit Partners LP

     212,327.6511      

Steamboat Credit Opportunities Master Fund LP

     212,171.0433      

GSO Cactus Credit Opportunities Fund LP

     546,149.4209      

GSO Aiguille des Grands Montets Fund II LP

     717,761.7340      

 

 

1  To be provided on Custodian Substitution Date



--------------------------------------------------------------------------------

Schedule 5(e)

Filings, Consents and Approvals

None